Citation Nr: 1537033	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  10-33 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	the American Legion 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1985 to July 1985; and from April 1987 to August 1988.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the Veteran's claims of service connection for a low back disability.

In August 2015, the Veteran, without explanation, failed to report for the Board video hearing that he had requested in connection with his appeal.  Therefore, the request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran reported on his August 2010 VA Form 9 that in or around May 2010, a VA physician had  that his back disability was likely related to his lower back injury in service.  A statement from the physician supporting this contention has not been associated with the claims file.  VA has a duty to at least invite the Veteran to submit a statement from the physician.  Robinette v. Brown, 8 Vet. App. 69 (1995).

The July 2014 VA examiner opined the Veteran's low back disability was not related to service, in part, because there was no "objective evidence" of a chronic lower back condition from military separation.  In April 2010, the Veteran reported a 20-year history of back pain.  The Veteran's reports constitute evidence and there is no requirement for corroborating evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The examiner also noted that a June 2011 statement from the Veteran "suggest new-onset back symptoms."  In that statement the Veteran reported a worsening of his low back symptoms, suggesting that symptoms had existed prior to that time.  Therefore, a remand is necessary as VA must ensure that any medical examination or opinion that is provided when developing a claim is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (overruled on other grounds).

Accordingly, the case is REMANDED for the following action:

1.  Invite the Veteran to submit an opinion from the VA physician who opined that his low back disability was likely related to service.  In the alternative, the Veteran should identify the physician and the AOJ should ask the physician to provide a written opinion.

2.  Ask the VA examiner who conducted the July 2014 spinal examination to again review the claims file, including any new evidence. 

If the examiner is not available, ask another equally qualified examiner to review the entire record and provide the new opinion. The examiner should provide reasons for all opinions. If further examination is recommended, this should be arranged.

The examiner should opine whether the Veteran's report of a of a 20 year history of low back pain extending to separation from service is consistent with his current low back disability.  If the examiner rejects the Veteran's report, he should provide reasons for doing so.  Although the absence of supporting evidence is relevant, it cannot, standing alone, be the reason to reject the Veteran's report.

The examiner should also consider any evidence added to the record since the VA examination.

The examiner should then provide a new opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability had its clinical onset during active service or is related to any in-service disease, event, or injury.

If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence which, if obtained, would permit the opinion to be provided. 

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

